
	
		II
		Calendar No. 365
		110th CONGRESS
		1st Session
		S. 169
		[Report No. 110–167]
		IN THE SENATE OF THE UNITED STATES
		
			January 4, 2007
			Mr. Allard (for himself,
			 Mr. Levin, Mr.
			 Feingold, and Mr. Crapo)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			September 17, 2007
			Reported by Mr.
			 Bingaman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend the National Trails System Act to
		  clarify Federal authority relating to land acquisition from willing sellers for
		  the majority of the trails in the System, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as National Trails System Willing Seller
			 Act.
		2.Authority to acquire
			 lands from willing sellers for certain trails
			(a)Oregon national
			 historic trailSection
			 5(a)(3) of the National Trails System Act (16 U.S.C. 1244(a)(3)) is
			 amended by adding at the end the following: No lands or interests
			 therein outside the exterior boundaries of any federally administered area may
			 be acquired by the Federal Government for the trail except with the consent of
			 the owner thereof. The authority of the Federal Government to acquire fee title
			 under this paragraph shall be limited to an average of not more than
			 one-quarter mile on either side of the trail..
			(b)Mormon pioneer
			 national historic trailSection 5(a)(4) of the National Trails
			 System Act (16
			 U.S.C. 1244(a)(4)) is amended by adding at the end the
			 following: No lands or interests therein outside the exterior boundaries
			 of any federally administered area may be acquired by the Federal Government
			 for the trail except with the consent of the owner thereof. The authority of
			 the Federal Government to acquire fee title under this paragraph shall be
			 limited to an average of not more than one-quarter mile on either side of the
			 trail..
			(c)Continental
			 divide national scenic trailSection 5(a)(5) of the National Trails
			 System Act (16
			 U.S.C. 1244(a)(5)) is amended by adding at the end the
			 following: No lands or interests therein outside the exterior boundaries
			 of any federally administered area may be acquired by the Federal Government
			 for the trail except with the consent of the owner thereof. The authority of
			 the Federal Government to acquire fee title under this paragraph shall be
			 limited to an average of not more than one-quarter mile on either side of the
			 trail..
			(d)Lewis and clark
			 national historic trailSection 5(a)(6) of the National Trails
			 System Act (16
			 U.S.C. 1244(a)(6)) is amended by adding at the end the
			 following: No lands or interests therein outside the exterior boundaries
			 of any federally administered area may be acquired by the Federal Government
			 for the trail except with the consent of the owner thereof. The authority of
			 the Federal Government to acquire fee title under this paragraph shall be
			 limited to an average of not more than one-quarter mile on either side of the
			 trail..
			(e)Iditarod
			 national historic trailSection 5(a)(7) of the National Trails
			 System Act (16
			 U.S.C. 1244(a)(7)) is amended by adding at the end the
			 following: No lands or interests therein outside the exterior boundaries
			 of any federally administered area may be acquired by the Federal Government
			 for the trail except with the consent of the owner thereof. The authority of
			 the Federal Government to acquire fee title under this paragraph shall be
			 limited to an average of not more than one-quarter mile on either side of the
			 trail..
			(f)North country
			 national scenic trailSection
			 5(a)(8) of the National Trails System Act (16 U.S.C. 1244(a)(8)) is
			 amended by adding at the end the following: No lands or interests
			 therein outside the exterior boundaries of any federally administered area may
			 be acquired by the Federal Government for the trail except with the consent of
			 the owner thereof..
			(g)Ice age national
			 scenic trailSection 5(a)(10)
			 of the National Trails System Act (16 U.S.C.
			 1244(a)(10)) is amended by adding at the end the following:
			 No lands or interests therein outside the exterior boundaries of any
			 federally administered area may be acquired by the Federal Government for the
			 trail except with the consent of the owner thereof..
			(h)Potomac heritage
			 national scenic trailSection
			 5(a)(11) of the National Trails System Act (16 U.S.C. 1244(a)(11)) is
			 amended by adding at the end the following: No lands or interests
			 therein outside the exterior boundaries of any federally administered area may
			 be acquired by the Federal Government for the trail except with the consent of
			 the owner thereof..
			(i)Nez perce
			 national historic trailSection 5(a)(14) of the National Trails
			 System Act (16 U.S.C. 1244(a)(14)) is
			 amended by adding at the end the following: No lands or interests
			 therein outside the exterior boundaries of any federally administered area may
			 be acquired by the Federal Government for the trail except with the consent of
			 the owner thereof. The authority of the Federal Government to acquire fee title
			 under this paragraph shall be limited to an average of not more than
			 one-quarter mile on either side of the trail..
			3.Conforming
			 amendmentSection 10(c) of the
			 National Trails System Act (16 U.S.C. 1249(c)) is amended to
			 read as follows:
			
				(c)(1)Except as otherwise provided in this Act,
				there is authorized to be appropriated such sums as may be necessary to
				implement the provisions of this Act relating to the trails designated by
				section 5(a).
					(2)Not more than $500,000 may be appropriated
				for the purposes of land acquisition and interests therein for the Natchez
				Trace National Scenic Trail designated by section 5(a)(12) of this Act, and not
				more than $2,000,000 may be appropriated for the purposes of the development of
				such trail. The administering agency for the trail shall encourage volunteer
				trail groups to participate in the development of the
				trail.
					.
		
	
		1.Short titleThis Act may be cited as the
			 National Trails System Willing Seller
			 Act.
		2.Authority to acquire
			 land from willing sellers for certain trails
			(a)Oregon national
			 historic trailSection
			 5(a)(3) of the National Trails System Act (16 U.S.C. 1244(a)(3)) is
			 amended by adding at the end the following: No land or interest in land
			 outside the exterior boundaries of any federally administered area may be
			 acquired by the Federal Government for the trail except with the consent of the
			 owner of the land or interest in land. The authority of the Federal Government
			 to acquire fee title under this paragraph shall be limited to an average of not
			 more than 1/4 mile on either side of the
			 trail..
			(b)Mormon pioneer national
			 historic trailSection
			 5(a)(4) of the National Trails System Act (16 U.S.C. 1244(a)(4)) is
			 amended by adding at the end the following: No land or interest in land
			 outside the exterior boundaries of any federally administered area may be
			 acquired by the Federal Government for the trail except with the consent of the
			 owner of the land or interest in land. The authority of the Federal Government
			 to acquire fee title under this paragraph shall be limited to an average of not
			 more than 1/4 mile on either side of the
			 trail..
			(c)Continental divide
			 national scenic trailSection
			 5(a)(5) of the National Trails System Act (16 U.S.C. 1244(a)(5)) is
			 amended by adding at the end the following: No land or interest in land
			 outside the exterior boundaries of any federally administered area may be
			 acquired by the Federal Government for the trail except with the consent of the
			 owner of the land or interest in land. The authority of the Federal Government
			 to acquire fee title under this paragraph shall be limited to an average of not
			 more than 1/4 mile on either side of the
			 trail..
			(d)Lewis and clark
			 national historic trailSection 5(a)(6) of the National Trails
			 System Act (16
			 U.S.C. 1244(a)(6)) is amended by adding at the end the
			 following: No land or interest in land outside the exterior boundaries
			 of any federally administered area may be acquired by the Federal Government
			 for the trail except with the consent of the owner of the land or interest in
			 land. The authority of the Federal Government to acquire fee title under this
			 paragraph shall be limited to an average of not more than
			 1/4 mile on either side of the trail..
			(e)Iditarod national
			 historic trailSection
			 5(a)(7) of the National Trails System Act (16 U.S.C. 1244(a)(7)) is
			 amended by adding at the end the following: No land or interest in land
			 outside the exterior boundaries of any federally administered area may be
			 acquired by the Federal Government for the trail except with the consent of the
			 owner of the land or interest in land. The authority of the Federal Government
			 to acquire fee title under this paragraph shall be limited to an average of not
			 more than 1/4 mile on either side of the
			 trail..
			(f)North country national
			 scenic trailSection 5(a)(8)
			 of the National Trails System Act (16 U.S.C.
			 1244(a)(8)) is amended by adding at the end the following:
			 No land or interest in land outside the exterior boundaries of any
			 federally administered area may be acquired by the Federal Government for the
			 trail except with the consent of the owner of the land or interest in
			 land..
			(g)Ice age national scenic
			 trailSection 5(a)(10) of the
			 National Trails System Act (16 U.S.C. 1244(a)(10)) is
			 amended by adding at the end the following: No land or interest in land
			 outside the exterior boundaries of any federally administered area may be
			 acquired by the Federal Government for the trail except with the consent of the
			 owner of the land or interest in land..
			(h)Potomac heritage
			 national scenic trailSection
			 5(a)(11) of the National Trails System Act (16 U.S.C. 1244(a)(11)) is
			 amended—
				(1)by striking the fourth and fifth sentences;
			 and
				(2)by adding at the end the following:
			 No land or interest in land outside the exterior boundaries of any
			 federally administered area may be acquired by the Federal Government for the
			 trail except with the consent of the owner of the land or interest in
			 land..
				(i)Nez perce national
			 historic trailSection
			 5(a)(14) of the National Trails System Act (16 U.S.C. 1244(a)(14)) is
			 amended—
				(1)by striking the fourth and fifth sentences;
			 and
				(2)by adding at the end the following:
			 No land or interest in land outside the exterior boundaries of any
			 federally administered area may be acquired by the Federal Government for the
			 trail except with the consent of the owner of the land or interest in land. The
			 authority of the Federal Government to acquire fee title under this paragraph
			 shall be limited to an average of not more than 1/4 mile
			 on either side of the trail..
				3.Conforming
			 amendmentSection 10 of the
			 National Trails System Act (16 U.S.C. 1249) is amended by
			 striking subsection (c) and inserting the following:
			
				(c)Authorization of
				appropriations
					(1)In
				generalExcept as otherwise
				provided in this Act, there are authorized to be appropriated such sums as are
				necessary to implement the provisions of this Act relating to the trails
				designated by section 5(a).
					(2)Natchez Trace National
				Scenic Trail
						(A)In
				generalWith respect to the Natchez Trace National Scenic Trail
				(referred to in this paragraph as the trail) designated by
				section 5(a)(12)—
							(i)not more than $500,000
				shall be appropriated for the acquisition of land or interests in land for the
				trail; and
							(ii)not more than $2,000,000
				shall be appropriated for the development of the trail.
							(B)Participation by
				volunteer trail groupsThe administering agency for the trail
				shall encourage volunteer trail groups to participate in the development of the
				trail.
						.
		
	
		September 17, 2007
		Reported with an amendment
	
